UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 10, 2015 HOUSTON WIRE & CABLE COMPANY (Exact name of registrant as specified in its charter) Delaware 000-52046 36-4151663 (State of Incorporation) (Commission File Number) (IRS employer identification no.) 10201 North Loop East Houston, TX (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (713) 609-2100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On March 10, 2015, the Board of Directors amended the Company’s 2006 Stock Plan (1) to provide that shares surrendered by a participant or withheld by the Company to pay for the exercise price of a stock option or tax withholding on any award cannot be reused for new awards, (2) to add a minimum vesting period of one year for all awards under the Stock Plan and (3) to provide that if, upon a change of control, awards are assumed by the acquirer, the vesting provisions shall continue, subject to the Compensation Committee’s discretion to provide for accelerated vesting if there is a subsequent termination of employment. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit NumberDescription Houston Wire & Cable Company Amended and Restated 2006 Stock Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOUSTON WIRE & CABLE COMPANY Date:March 13, 2015 By: /s/ Nicol G. Graham Name:Nicol G. Graham Title:Vice President and Chief Financial Officer
